FILED
                            NOT FOR PUBLICATION                             DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT JAMES DEMETRIOU,                          No. 12-56657

               Plaintiff - Appellant,            D.C. No. 2:11-cv-05522-JFW-
                                                 VBK
 v.

J.P. MORGAN CHASE BANK, N.A.,                    MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted: December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Robert James Demetriou appeals pro se from the district court’s summary

judgment in his diversity action arising from foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Kaplan v. City of N. Las

Vegas, 323 F.3d 1226, 1229 (9th Cir. 2003). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because JP Morgan

Chase Bank, N.A. had statutory authority to initiate nonjudicial foreclosure

proceedings. See Cal. Civ. Code § 2924(a)(1) (a “trustee, mortgagee, or

beneficiary, or any of their authorized agents” may initiate the foreclosure

process); see also Jenkins v. JP Morgan Chase Bank, N.A., 156 Cal. Rptr. 3d 912,

928 (Ct. App. 2013) (holding that a loan servicer, as agent for the beneficiary, may

record a notice of default and initiate nonjudicial foreclosure); Gomes v.

Countrywide Home Loans, Inc., 121 Cal. Rptr. 3d 819, 824 (Cal. Ct. App. 2011)

(California law does not “provide for a judicial action to determine whether the

person initiating the foreclosure process is indeed authorized” absent “a specific

factual basis for alleging that the foreclosure was not initiated by the correct

party”).

      We do not consider Demetriou’s judicial estoppel argument because it was

raised for the first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2

(9th Cir. 2009).

      Appellee’s uncontested request for judicial notice, filed on June 13, 2013, is

granted.

      AFFIRMED.




                                           2                                       12-56657